Citation Nr: 0636212	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  03-12 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury. 

2.  Entitlement to service connection for an anxiety 
disorder, claimed as secondary to the back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
February 1981.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision in which the RO denied the veteran's claims of 
service connection for residuals of a back injury and for an 
anxiety disorder, claimed as due to the back condition.  In 
December 2002, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in April 
2003, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in May 
2003.

In August 2006, the veteran and his spouse testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record. 

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that in a 
February 2005 statement, the veteran raised the issue of 
entitlement to service connection for hearing loss.  As the 
RO has not adjudicated this issue, it is not properly before 
the Board; hence, it is  referred to the RO for the 
appropriate action.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for residuals of a 
back injury is warranted.  

Initially, the Board notes that the veteran's service medical 
records have not been located.  The record shows that the RO 
has requested those records from the National Personnel 
Records Center (NPRC) and the Records Management Center(RMC), 
but both facilities indicated that no records were found.  In 
a March 2006 Memorandum, the RO indicated that all efforts to 
obtain those records had been made and that further attempts 
would be futile.  The RO has not, however, made a request for 
records from the Marine Corps.  During the August 2006 
hearing, the veteran's representative argued that a further 
effort to obtain the service medical records from the Marine 
Corp should be made.  

In order to ensure that VA has fully exhausted all possible 
sources for the veteran's service medical records, the RO 
should contact the Commandant of the Marine Corps, whose 
headquarters is located in Washington, D.C. and request the 
veteran's service medical records for the period of service 
from August 1979 to February 1981. In requesting these 
records, the RO should follow the procedures of 38 C.F.R. § 
3.159 (2006) as regards requesting records from Federal 
facilities.  If no records are available, that fact should be 
documented in writing in the record and a finding of whether 
further efforts to obtain the records would be futile should 
be made.

The claims file also reveals that there may be other 
pertinent Federal records outstanding.  In this regard, an 
April 2002, Social Security Administration (SSA) Data 
Processing Inquiry record revealed that the veteran's 
received SSA disability benefits claim had been denied.

The RO should obtain outstanding SSA records pertaining to 
the veteran. While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, when the VA is put 
on notice of the existence of SSA records, as here, it must 
seek to obtain those records before proceeding with the 
appeal.  See Murincsak; also, Lind v. Principi, 3 Vet. App. 
493, 494 (1992).  Thus, the Board finds that the RO should 
obtain and associate with the claims file a copy of the SSA 
decision regarding the claim for disability benefits, as well 
as copies of all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) (2006) with respect to requesting 
records from Federal facilities.

Further, if additional medical records-particularly, service 
medical records-pertaining to the low back are received, the 
RO should arrange for further claims file review by the 
physician that conducted the January 2003 VA examination of 
the back.  Based on a review of the claims file, with 
specific attention to any service medical records obtained, 
the physician should provide a supplemental opinion, with 
supportive rationale, as to whether there exists a nexus 
between the claimed back disability and the veteran's 
military service.  The RO should arrange for the veteran to 
undergo further examination only if the January 2003 is 
unavailable and/or the requested opinion cannot be provided 
without an examination of the veteran.  

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and evidence pertinent to either claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also  38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  The RO should request all evidence in the 
appellant's possession, and ensure that its letter to him 
meets the requirements of the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 20020; 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  

As a final matter, the Board notes that the actions requested 
above primarily pertain to the claim for service connection 
for back disability.  The Board finds that the pending claim 
for service connection for an anxiety disorder, as secondary 
to the back disorder, is "inextricably intertwined" with the 
back claim, inasmuch as a grant of service connection for 
residuals of a back injury would provide a necessary, minimum 
pre-requisite for a grant of secondary service connection for 
the claimed anxiety disorder.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991), (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered).  
It follows that, as any Board action on the issue of service 
connection for an anxiety disorder would, at this juncture, 
be premature, appellate consideration of the issue must be 
deferred pending the actions requested on remand.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should request from the 
Commandant of the Marine Corps the 
veteran's service medical records 
pertaining to the veteran's period of 
active service from August 1979 to 
February 1981.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.  If no 
records are available, that fact should 
be documented in writing in the record, 
and a finding of whether further efforts 
to obtain the records would be futile 
should be made.

2.  The RO should obtain from the SSA a 
copy of its decision regarding the 
veteran's claim for disability benefits, 
as well as copies of all medical records 
underlying that determination.  In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to either 
or both claims on appeal that is not 
currently of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
request that that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the requirements of 
Dingess/Hartman, cited to above (as 
appropriate).  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  If and only if, additional medical 
records-particularly, service records-
pertinent to the back are received,  the 
RO should forward the complete claims 
file to the VA physician that examined 
the veteran in January 2003 regarding the 
claim residuals of a back injury, for a 
supplemental medical opinion.  Based on a 
review of additional evidence added to 
the record-with particular attention to 
any service medical records received, the 
examiner should identify specific 
diagnosis/es underlying the veteran 
complaints of back pain.  For each 
diagnosed back disability, the physician 
should offer an opinion as to whether it 
at least as likely as not (i.e., there is 
at least a 50 percent probability) that 
the disability is medically related to 
the veteran's active military service.  
The examiner should provide the complete 
rationale for the conclusions reached in 
a printed (typewritten) report.

The RO should arrange for the veteran to 
undergo further examination only if the 
January 2003 examiner is unavailable 
and/or the requested opinion cannot be 
provided without an examination of the 
veteran.  

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  

8.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


